State of New York
Court of Appeals                                         This memorandum is uncorrected and subject to
                                                       revision before publication in the New York Reports.




 No. 68 SSM 10
 In the Matter of Jason Froehlich,
         Appellant,
      v.
 New York State Department of
 Corrections and Community
 Supervision,
         Respondent.




 Submitted by Thomas D. Latin, for appellant.
 Submitted by Joseph M. Spadola, for respondent.




 *    *     *    *     *    *        *   *   *     *   *     *      *     *      *     *     *

 On review of submissions pursuant to section 500.11 of the Rules, appeal dismissed, with
 costs, upon the ground that the two-Justice dissent at the Appellate Division is not on a
 question of law (see CPLR 5601 [a]). Chief Judge DiFiore and Judges Rivera, Stein,
 Fahey, Garcia, Wilson and Feinman concur.


 Decided June 25, 2020